Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-6 and 20), as well as Applicant’s species election of Species 1A, 2A and 3A (apoptosis of neurons, sleep disturbance, dementia, respectively), without traverse in the reply filed on 18 December 2020 are acknowledged.  
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, III and IV there being no allowable generic or linking claim. 
Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 20 October 2020, filed on 18 December 2020.

Status of Claims
Claims 7-19 show incorrect status identifiers. Applicant is reminded that claims 7-19 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action.

Claims 1-20 are pending.
Claims 7-19 are withdrawn from consideration.
	Claims 1-6 and 20 are rejected.
	Claims 1, 3, 5, 6 and 20 are objected to.

Duplicate Claims
Applicant is advised that should claim 6 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/CN2017/071181, 01/13/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 17 July 2019.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

The title reads: “A Novel Lactic Acid Bacteria and its Applications”.
The title of the invention is objected to because it contains the word “novel”, which is a term that should be avoided.  Therefore, it is suggested that this word be removed from the title. As stated below, the article “a” should not be included as the first word of the title of the invention.
Applicant is reminded of the proper language and format for a title of the disclosure.
The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76), the title of the invention should appear as a heading on the first page of the specification.
Inasmuch as the words “new,”  “improved,” “improvement of,” and “improvement in” are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention…  Similarly, the articles “a,” “an,” and “the” should not be included as the first words of the title of the invention… (MPEP 606)


The abstract of the disclosure is objected to because it contains grammatical errors and recites the term “new” (see above).
The abstract reads: “The invention relates to a new lactic acid bacteria (LAB), Lactobacillus fermentum PS150, and a bioactive protein produced by the LAB has advantageous effect…”, which should read: “The invention relates to a lactic acid bacterium (LAB), Lactobacillus fermentum PS150, and a bioactive protein produced by the LAB, which has an advantageous effect…”
Other language will be considered.

Claim Objections
Claims 1, 3, 5, 6 and 20 are objected to because of the following informalities:

Claim 1 recites: “A method for improving a mood disorder or aneurological condition,…”, which should read: “A method for improving a mood disorder or a neurological condition,…”
Claim 1 recites: “…, comprising administering to the subject LAB cell, wherein the LAB cell is…”, which should read: “…, comprising administering to the subject lactic acid bacteria (LAB) cells, wherein the LAB cells are…” That is, the term which stands for the acronym ‘LAB’ should occur before or after the first recitation of said acronym, and, for the purpose of agreement with an administration step, the lactic acid bacterium should be referred to in the plural form, i.e., cells. (See claim 2.)
Claim 3 recites: “The method of claim 1, wherein the mood disorder and neurological condition…”, which should read: “The method of claim 1, wherein the mood or neurological condition…”, for the purpose of claim language consistency.
Claim 5 recites: “The method of claim 1, wherein the diseases related to apoptosis of neurons or neurodegeneration is a…”, which should read: “The method of claim 1, wherein the disease related to apoptosis of neurons or neurodegeneration is a…”, for the purpose of claim language consistency.
Claims 6 and 20 recite: “The method of claim 1, wherein the LAB cell can lower…”, which should read: “The method of claim 1, wherein the LAB cells can lower…” to agree with the revision suggested in the objection to claim 1 above.

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improving a mood disorder or a neurological condition, and treating a disease related to apoptosis of neurons or neurodegeneration in a subject, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- The claimed invention is drawn to a method for improving a mood disorder or a neurological condition, and treating or preventing a disease related to apoptosis of neurons or neurodegeneration in a subject, comprising administering to the subject lactic acid bacteria (LAB) cells, specifically Lactobacillus fermentum PS150 cells. 
2) Regarding the state of the prior art- Although there are examples of treatment and/or inhibition of neurodegeneration in a patient via administration of Lactobacillus fermentum bacteria (e.g., see below, Kullisaar et al. (U.S. Patent Application Publication No. 2015/0343003 A1)), an extensive search of the prior art has not uncovered any 
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification does not give any working examples showing the prevention of neurodegeneration by the administration of Lactobacillus fermentum PS150, but merely states that: “Both behavioural and brain assessments indicated that PS 150 and protein fraction of PS150 prevented brain damages in rats caused by chronic mild stress, with the similar potency of a commercial antidepressant, leading to normalized spatial learning, long-term memory, and cognitive functions, and prevent neurodegeneration and neuron apoptosis” (originally-filed specification, pg. 54, para. [00176]). Applicant’s figure data do not show examples of prevention. Even if neurodegeneration and neuronal apoptosis could be prevented in rats, it is not clear that the prevention would or could be effected in any other subject.
5) Regarding the quantity of experimentation needed to make or use the invention - For the reasons cited below the quantity of experimentation needed to make or use the claimed invention drawn to preventing a disease related to apoptosis of neurons or neurodegeneration via administration of Lactobacillus fermentum PS150 bacteria, would be unpredictable and undue. In order to establish successful prevention of a neurodegenerative disease via administration of the specific L. fermentum PS150 cells, one of skill in the art would have to: a) identify an “effective” amount of L. fermentum PS150 cells; b) produce or manufacture the L. fermentum PS150 cells in quantities and in a form suitable for administration to a subject receiving said cells; c) 
6) Regarding the relative skill of those in the art- The relative skill of those in the art required to execute the above steps (in 5)) is high.
7) Regarding the predictability of the art- The predictability of administering Lactobacillus fermentum (PS150) bacterial cells, to prevent a neurodegenerative disease is unknown in the prior art and, therefore, unpredictable as to therapy outcome.
8) Regarding the breadth of the claims- Claim 1 is broad in that it is drawn to preventing any type of disease related to neuronal apoptosis or neurodegeneration (i.e., any type of neurodegenerative disease, disorder or condition) via administration (of an unspecified type or amount) of L. fermentum (PS150) bacterial cells.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that an amount of L. fermentum PS150 bacterial cells can be administered to prevent a L. fermentum (PS150) bacterial cells to prevent a neurodegenerative disease in a subject.  Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the administration of L. fermentum (PS150) bacterial cells, and prevention of any disease related to neuronal apoptosis or neurodegeneration.  Such amounts to undue experimentation.

Claims 1-6 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The invention employs the specific strain of Lactobacillus fermentum PS150 with accession no. DSMZ 32323. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed, as noted on page 3, para. [0006] of the originally-filed specification. However, it does not appear that the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the 
It is noted that Applicant has deposited the strain in an IDA (International Depositary Authority) under the Budapest Treaty (spec., pg. 3, para. [0006]) and has also filed a document, on 12 July 2019, relating to said deposit. However, Applicant must provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; and
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer.
In addition, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
It appears as though the address of the depository was not included in the originally-filed specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 4 are indefinite because the metes and bounds of the claimed subject matter are not clear. In addition, the claim recites a broad limitation and a narrow limitation in the same claim.
Claim 3 recites: “..., wherein the mood disorder or neurological condition is anxiety,…, cognitive decline, cognitive impairment (including mild cognitive impairment (MCI)),…, general recall issues, cognitive disorders, or a neurodegenerative disease.”
Regarding the limitation ‘cognitive impairment (including mild cognitive impairment (MCI))’, the claim contains parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claim uses both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).

Regarding the limitation ‘general recall issues’, it is not clear what types of recall issues fall under the category ‘general’. It is not clear if ‘general’ recall issues are any different from recall issues associated with a specific disease or disorder. It is not clear that the term ‘general’ clarifies the broad limitation of ‘recall issues’ in any way.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 3 recites: “The method of Claim 1, wherein the mood disorder or  neurological condition is anxiety, depression, stress,…, or a neurological disease.”
Claim 1 recites: “A method for improving a mood disorder or a neurological condition and treating or preventing a disease related to apoptosis of neurons or neurodegeneration in a subject,…”
That is, claim 1 describes treating a neurological disease.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. §102 which form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-6 and 20 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Kullisaar et al. (U.S. Patent Application Publication No. 2015/0343003 A1).

Kullisaar et al. addresses the limitations of claims 1, 2, 3, 4, 5, 6 and 20.
	Regarding claims 1, 3, 4, 5, 6 and 20, Kullisaar et al. discloses compositions comprising Lactobacillus fermentum ME-3 for use in alleviating the Lactobacillus fermentum ME-3 (pg. 1, para. [0001]). The described inventive compositions comprising Lactobacillus fermentum ME-3 can be used to alleviate the symptoms of or treat an inflammatory disease, wherein said inflammatory disease or disorder is selected from a group including a neurodegenerative disease, Alzheimer’s disease, and stroke (pg. 3, para. [0045]). The method for alleviating symptoms of or treating inflammatory diseases comprises administering an effective amount of a composition comprising Lactobacillus fermentum ME-3 strain DSM 14241 to the subject in need (pg. 1, para. [0006] [A method for improving a mood disorder or a neurological condition, and treating a disease related to apoptosis of neurons or neurodegeneration in a subject, comprising administering to said subject LAB cells, wherein the LAB cells are Lactobacillus fermentum]).
	Regarding claim 2, an effective dose of Lactobacillus fermentum ME-3 in the context of the described invention is from about 106 to about 1011 CFU per day, for example about 106 to about 1010 CFU per day (pg. 5, para. [0076]).

	Kullisaar et al. does not disclose the Lactobacillus fermentum strain PS150 deposited under accession no. DSMZ 32323.

Although Kullisaar et al. does not show Lactobacillus fermentum PS150 under accession no. DSMZ 32323, the claims appear to be identical to the instantly claimed subject matter, in that the Lactobacillus fermentum ME-3 strain, shown by Kullisaar et viz a viz its ability to improve a mood disorder or a neurological condition, and to treat a disease related to apoptosis of neurons or neurodegeneration in a subject, to the instantly claimed strain L. fermentum PS150. Therefore, the L. fermentum bacterial strain, taught by Kullisaar et al., is identical to the claimed L. fermentum bacterial strain, because it has the same physical, biochemical, biophysical, and/or phenotypic characteristics as the claimed strain, absent evidence to the contrary (MPEP 2112(III)).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' strain differs, and if so to what extent, from the strains discussed in the references.  Accordingly, it has been established that the prior art strain, which has the same genus and species classification and shares the property of being able to improve a mood disorder or a neurological condition, and to treat a disease related to apoptosis of neurons or neurodegeneration in a subject, demonstrates a reasonable probability that it is identical to the strain as claimed.  Therefore, the burden of establishing novelty by objective evidence is shifted to applicants.
In addition, it is well established that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Lactobacillus fermentum PS150, and the Lactobacillus fermentum ME-3 strain of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the deposited L. fermentum PS150 strain, with the L. fermentum ME-3 strain, shown by Kullisaar et al., in a method for improving a mood disorder or a neurological condition, and treating a disease related to apoptosis of neurons or neurodegeneration in a subject, with a reasonable expectation of success, because Kullisaar et al. shows that the L. fermentum ME-3 strain can be used in a method identical to the claimed method, because the same amount of bacterial cells are administered to the subject (MPEP 2143 (I)(A,B(3),G)).

One of ordinary skill in the art would have been motivated to have made that modification, because one could have used the L. fermentum PS150 strain having deposit accession no. DSMZ 32323, in a method for using L. fermentum to treat inflammatory disease, including neurodegenerative disease, as shown by Kullisaar et al., with a reasonable expectation of success, because both L. fermentum strains can administered in an amount ranging from 105 to about 1013 CFU. That is, because both L. fermentum strains can be administered within the same dosage range, one of ordinary skill in the art of therapeutic administration of probiotics could substitute one strain for the other (depending on their relative specific efficacies for different diseases) without having to subject either strain to dosage optimization, thereby saving time and resources in the subject treatment process.
prima facie obvious to a person of ordinary skill at the time the invention was made. 

	With regard to claims 1, 3, 4 and 5, it is noted that claim 1 recites intended use recitations.
	The preamble of claim 1 recites the intended uses of “…improving a mood disorder or a neurological condition, and treating a disease related to apoptosis of neurons or neurodegeneration in a subject,…”
The phrases as intended uses merely state the purpose or intended uses of the invention, rather than any distinct definition of any of the claimed invention's limitations.  Also, the intended use terminology does not limit the structure of the claimed invention. Therefore, the phrases as intended uses do not limit the scope of the claimed subject matter. (See MPEP 2111.02 (I)(II).) That is, the intended use recited in the preamble does not result in a structural or manipulative difference between the claimed invention and the prior art. Deletion of the preamble phrase does not affect the structure or steps of the claimed invention (MPEP 2111.02 (II)). In the instant case, the method steps recited in claim 1 can be used to treat any disorders or diseases that require administration of Lactobacillus fermentum bacterial cells. In addition, any dependent claim limitations that refer back to the preamble language (e.g., claims 3, 4 and 5) will also be considered to be rejected by the prior art that is applied to reject the independent claim reciting said preamble language.
The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a Lactobacillus fermentum bacteria, which is exactly what is taught by Kullisaar et al.
Prior art will be applied according to this interpretation.

In addition, with regard to claims 6 and 20, claims 6 and 20 recite: “…, wherein the LAB cells can lower expression of indoleamine 2,3-dioxygenase (IDO), reduce the turnover rate of tryptophan to kynurenine, increase serotonin level or educe plasma corticosterone level.”
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (MPEP 2111.04). In addition, when a structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01 (I)). 
Prior art will be applied according to this interpretation.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651